Citation Nr: 0716125	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-43 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits in the calculated amount of $2696.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 decision by the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office's (RO) Committee on Waivers and Compromises 
(Committee), which found the veteran owed $5414.00 in 
overpayment of compensation benefits.  Subsequently, in 
February 2004 the Committee granted a partial waiver of the 
overpayment, reducing the debt to $2696.00.  The veteran 
continues to challenge the validity of the debt. 


FINDINGS OF FACT

1.  The veteran was in receipt of VA disability compensation 
benefits with additional compensation for his dependent 
spouse.  The marriage was terminated by divorce on July [redacted], 
1997.  The veteran remarried on August [redacted], 1997.

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the veteran.

3.  The veteran was not at fault in the creation of the 
overpayment.

4.  Recovery of the overpayment of compensation benefits in 
the calculated amount of $2696.00, would be against equity 
and good conscience.


CONCLUSION OF LAW

The veteran is entitled to waiver of recovery of overpayment 
of compensation benefits in the calculated amount of 
$2696.00.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, does not apply to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, and that the provisions of the 
VCAA are relevant to a different Chapter (i.e. Chapter 51).  
Therefore, the VCAA and its implementing regulations do not 
apply to this matter.

Factual Background

In May 1994, the veteran applied for VA disability 
compensation benefits and along with his formal application 
he submitted three birth certificates and a copy of his 
marriage certificate showing on August [redacted], 1981 he was legally 
married to 
[redacted](P.T.).

In October 1994, the VA awarded disability compensation 
benefits to the veteran based on several service-connected 
disabilities.  The award letter notified him that his monthly 
rate included an additional allowance for his wife and three 
children.  It also told him to notify the VA if there was any 
change in the status of his dependents.

In August and December 1995, the veteran received award 
amendment letters which included the following language 
regarding changes in dependency status: "You must tell us 
immediately if there is any change in the number or status of 
your dependents.  Failure to tell VA immediately of a 
dependency change will result in an overpayment which must be 
repaid."  In 1996, the VA contacted the veteran for 
information pertaining to his dependent son.  The VA noted 
that the veteran did not respond to a request regarding 
whether his son was still in school and reduced his monthly 
benefits.
 
In September 2000, the veteran notified the VA that he had 
moved and requested that his file be transferred from the 
Nashville, Tennessee RO to the Roanoke, Virginia RO.  

In September 2000 the veteran submitted to the VA a Request 
for Approval of School Attendance for his son.  In October 
2000, the VA notified the veteran of an amendment to his 
disability award.  This specific notice reflected that mail 
was being sent to [redacted], c/o [redacted](R.J.).  

In October 2000 the veteran submitted a claim for increased 
compensation for his service-connected disabilities.  In 
further support of his claim, in March 2001, he sent a lay 
statement from R.J. who identified herself as the veteran's 
wife.

In a November 2001 rating decision, the veteran's disability 
award was increased and the corresponding award letter noted 
that the payment included an additional amount for his 
spouse.  It also informed him that if there was any change in 
his marital status he was required to notify the VA.  

In November 2002, the VA sent the veteran VA Form 21-0538 
(Status of Dependents Questionnaire) and requested that he 
report any changes in the number of his dependents.  The 
veteran responded the following month and noted that in 
August 1997 he married R.J. 

Upon confirmation of the veteran's marriage to R.J., the VA 
sent him a letter in March 2003 which essentially notified 
him of a proposal to reduce his monthly payment.  Thereafter, 
the veteran submitted a statement in which he argued that he 
submitted information regarding his divorce from P.T. and 
remarriage to R.J. six years ago at the VA Regional Office in 
Tennessee.  Along with his statement he submitted his 
certificate of marriage to R.J. which reflected a marriage 
date of August [redacted], 1997.  He also submitted VA Form 21-686c 
(Declaration of Status of Dependents) which noted his 
marriage to R.J.  Under the remarks section of he VA Form he 
stated that this was the second time he was submitting this 
information.  He had previously given this information to the 
Tennessee office (there was a lapse of 32 days between his 
divorce and remarriage) and he had also enrolled R.J. in the 
Defense Enrollment Eligibility Reporting System (DEERS).  
Correspondence from his representative in July 2003 indicated 
that the veteran had also enrolled R.J. in SGLI.  

In July 2003, the veteran submitted a financial status report 
(FSR) showing a total monthly income from him of $1304.80 and 
$2086.00 from his spouse.  The report also shows monthly 
expenses of $2820.00, including: $1190 for rent or mortgage; 
$650 for food; $130 for utilities and heat; $120 for phone, 
cell phone and internet access; and $850 for monthly payments 
on installment contracts and other debts.  He reported total 
assets of $37,925, and an unpaid balance on debts totaling 
$68,486.  He also reported that he had filed for bankruptcy 
after his home burned.  

A November 2003 decision by the Committee denied waiver of 
recovery of an overpayment of $5414.00 on the basis that 
recovery of the debt would not be against equity and good 
conscience.  

In his November 2003 notice of disagreement, the veteran 
noted his belief that the overpayment should be waived 
because he told the VA office in Nashville about his divorce.  
In support of his contention he encouraged VA to take note of 
the correspondence they were sending him and to see that the 
address reflected c/o R.J.  Additionally, he argued that he 
notified the Navy, DEERS and SGLI, all institutions which 
provide him some benefit such as medical expenses, 
entitlement as a beneficiary, or monthly monetary 
compensation, so he would have no reason to hide his divorce 
from the VA which also provides him monthly compensation.      

In February 2004, the Committee granted a partial waiver of 
overpayment for $2718.00 from the period of October 1, 2000 
to June 30, 2003.  The Committee noted that in October 2000 
R.J.'s name was entered on the veteran's award even though 
there was no documentation within the file to support the 
fact that the veteran had remarried.  The Committee felt that 
when R.J.'s name first appeared in correspondence, that fact 
should have been sufficient for someone to question the 
veteran's dependent spouse.  Therefore VA was responsible for 
any debt between October 1, 2000 and June 30, 2003.  However, 
the Committee noted that prior to October 1, 2000 there was 
no evidence in the file to show a change of dependents, thus 
the veteran was still responsible for the amount of $2696.00 
from the period of August 1, 1997 to September 30, 2000.  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of an overpayment.  The Committee in November 
2003, concluded that the facts in this case do not show the 
presence of any of the preceding factors and the Board 
accepts that conclusion.  Consequently, the Board's decision 
will be limited to a determination as to whether recovery of 
the overpayment of VA compensation benefits would be contrary 
to principles of equity and good conscience.
 
The Committee denied the veteran's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1. Fault of the debtor. Whether the 
actions of the debtor contributed to 
the creation of the debt.  
2. Balancing of faults. Weighing of the 
fault of the debtor against that of VA.  
3. Undue hardship. Whether collection 
would deprive the debtor or family of 
basic necessities.  4. Defeat the 
purpose. Whether withholding of 
benefits or recovery would nullify the 
objective for which benefits were 
intended.  5. Unjust enrichment. 
Whether failure to make restitution 
would result in unfair gain to the 
debtor.  6. Changing position to one's 
detriment. Whether reliance on VA 
benefits resulted in relinquishment of 
a valuable right or the incurrence of a 
legal obligation.

38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  In considering the evidence 
of record, the Board finds that greater weight must be placed 
on the balancing of faults in this case, and not a finding of 
undue hardship or unjust enrichment.  The veteran has 
essentially argued that VA was at fault with regard to the 
overpayment.  The Board agrees, the veteran bears little or 
no responsibility in the creation of the overpayment.  The 
veteran's claims file reflects a large lapse of time between 
1996 and 2000 where no documents exist.  The veteran argues 
that in 1997 he promptly reported his divorce and subsequent 
remarriage to the Nashville Regional Office.  The first piece 
of correspondence in the veteran's claims folder after 1996 
is an October 2000 award adjustment letter which shows that 
the veteran's mail was sent to Gerald B. James, c/o R.J.  
There is no evidence in the folder showing when R.J.'s name 
was obtained or even how it was obtained.  When the evidence 
for and against a claim approaches equipoise, the benefit of 
the doubt doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102 requires factual findings to be resolved in the 
veteran's favor.  Here, there is nothing suggesting that the 
veteran tried to hide the fact that he remarried and he has 
consistently noted that he informed the Nashville Regional 
Office in 1997 of the change in the status of his dependents 
- namely his divorce from P.T. and his remarriage to R.J.  
Thus, the Board finds that VA bears primary fault in the 
creation of the overpayment at issue. 

With regard to the other elements of equity and good 
conscience, the remaining elements are not in the veteran's 
favor.  Given that the veteran's continued to receive payment 
benefits, the recovery of the overpayment would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended, namely, payment of 
additional compensation on the basis of the dependent spouse.  
The evidence does not show that he incurred a legal 
obligation or changed his position - to his detriment, in 
reliance on the receipt of VA benefits.  The last element of 
equity and good conscience is whether the veteran would 
suffer undue financial hardship if forced to repay the debt.  
This is seemingly difficult to determine from the veteran's 
FSR, but the veteran admitted that he has been keeping "his 
head above water" by pulling money from his savings account, 
401k and IRA, so perhaps repayment of this debt would not 
cause him financial hardship.  

But after weighing all of the elements of equity and good 
conscience, the element of primary fault on the part of VA in 
this case outweighs the elements that are not in the 
veteran's favor.  Consequently, waiver of recovery of the 
overpayment is warranted.    


ORDER

Entitlement to waiver of recovery of overpayment of 
compensation benefits in the calculated amount of $2696.00 is 
granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


